Citation Nr: 0003341	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  99-08 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable evaluation for hearing loss, 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for schizophrenia.


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1985.  This appeal arises before the Board of 
Veterans' Appeals (Board) from rating decisions in which a 
compensable evaluation for hearing loss right ear and service 
connection for tinnitus was denied and in which, inter alia, 
service connection for schizophrenia was denied.  The issue 
of service connection for schizophrenia is the subject of a 
remand immediately following this decision.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the U.S. Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance. The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations. In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own. 
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the issue of an increased evaluation for 
right ear hearing loss has been obtained by the originating 
agency.

2.  The veteran currently exhibits no more than Level I 
hearing loss in her right ear.

3.  The veteran is not service-connected for hearing loss in 
her left ear.

4.  The record does not contain competent evidence of a 
current diagnosis of tinnitus. 

5.  The record does not contain competent evidence of a 
diagnosis of tinnitus during the veteran's active military 
service.

6.  The record does not contain competent evidence of a nexus 
between a current tinnitus disability and injury or disease 
during the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 
4.87, Diagnostic Code 6100 (prior to June 10, 1999); 4.85, 
4.86, Diagnostic Code 6100 (1999).

2.  The claim for entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Compensable Evaluation for Right Ear 
Hearing Loss

The veteran has presented a well-grounded claim for increased 
disability evaluation for her service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with her claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Service connection for right ear hearing 
loss was originally granted by a rating decision dated in 
November 1987.  A zero percent evaluation was assigned, 
effective in February 1987.  This evaluation has been 
confirmed and continued to the present.

Service-connected disabilities are rated in accordance with 
the Schedule for Rating Disabilities (Schedule).  The ratings 
are based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon a lack of 
usefulness in self-support.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).

The current noncompensable evaluation for right ear hearing 
loss was assigned under Diagnostic Code 6100.  Effective June 
10, 1999, and during the pendency of this appeal, the 
Schedule, 38 C.F.R. Part 4, was amended with regard to 
evaluating hearing impairment and other diseases of the ear.  
64 Fed. Reg. 25208, 25209 (1999) (codified at 38 C.F.R. §§ 
4.85, 4.86, 4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).

It has been recognized by the Court that the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Thus, although the veteran believes her right ear 
hearing acuity has diminished, it must be concluded that the 
evidence as a whole does not warrant a compensable disability 
evaluation.  The evaluations derived by the Schedule make 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(prior to June 10, 1999).

A September 1998 VA examination report shows that the 
audiological evaluation reveals pure tone thresholds for the 
right ear, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
15
30

The pure tone threshold average in the right ear is 15 
decibels, with speech discrimination ability of 92 percent 
correct.  These findings equate to Level I hearing loss in 
the right ear.  The veteran is not service-connected for 
hearing loss in her left ear.  The medical evidence further 
demonstrates that she is not deaf in both ears.  Rather, in 
addition to reflecting the puretone thresholds for the right 
ear as noted above, the September 1998 VA examination report 
further shows that she has normal hearing sensitivity in the 
left ear.  Hence the non-service connected left ear is 
designated at hearing acuity of Level I for purposes of 
computing the service-connected disability rating.  See 
VAOPGCPREC 32-97 (08/29/97).  A reference to Table VI in 
38 C.F.R. § 4.87 (effective prior to June 10, 1999) indicates 
that such hearing loss is evaluated at zero percent under 
Diagnostic Code 6100.  Therefore, the Board finds entitlement 
to a compensable rating under the old rating criteria is not 
warranted.

The current version of the Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective June 10, 
1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, but when impaired hearing is 
service-connected in only one ear the non-service-connected 
ear is assigned a Roman numeral designation of I, unless the 
claim involves bilateral total deafness.  Id.

Under the current version of the Schedule, the Board finds 
that the results of the most recent, September 1998, 
audiometric testing do not demonstrate that the veteran's 
right ear hearing loss warrants a compensable disability 
evaluation under the Schedule.  These testing results, noted 
above, result in literal designations of Level I hearing 
acuity in the right ear and Level I hearing acuity in the 
left ear under the current regulations as well.  See 38 
C.F.R. § 4.87, Table VII (1999).  The application of the 
Schedule as described in Lendenmann, supra, establishes no 
more than a noncompensable rating for right ear hearing loss 
under the current rating criteria.  As such, the Board finds 
that a compensable evaluation for right ear hearing loss 
under either the old or current version of the Schedule is 
not warranted.

The veteran has submitted her own statements concerning her 
right ear hearing loss.  Nonetheless, the record does not 
show that the veteran is a medical professional, with the 
training and expertise to provide clinical findings regarding 
the extent of her right ear hearing disability.  
Consequently, her statements are credible with regard to her 
subjective complaints and her history, but they do not 
constitute competent medical evidence for the purpose of 
establishing the extent of the veteran's right ear hearing 
loss disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

This does not, however, necessarily preclude the granting of 
an increased rating for this disability.  In exceptional 
cases where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities" is 
made.  38 C.F.R. § 3.321(b)(1) (1999).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  A full range of evaluations are 
available for greater degrees of hearing loss.  However, the 
medical evidence reflects that the required manifestations 
are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for her right 
ear hearing loss.  Concerning the interference of the 
veteran's right ear hearing loss with her employment, the 
record before the Board is bereft of any objective evidence 
that the her right ear hearing loss markedly interferes with 
her employment.  Thus, the Board cannot find that the 
impairment resulting from the service-connected right ear 
hearing loss, alone, interferes markedly with her employment.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from the service-connected right ear 
hearing loss is adequately compensated by the zero percent 
schedular evaluation under Diagnostic Code 6100-under both 
the old and new criteria.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1999) is not 
warranted in this case.

II.  Entitlement to Service Connection for Tinnitus

The veteran must submit evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
requires more than mere allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
illness, injury, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is plausible.  See Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Grivois v. Brown, 6 Vet. App. 136 (1994).  
Evidentiary assertions by the claimant must be accepted as 
true for the purpose of determining if a claim is well-
grounded, except when the assertions are inherently 
incredible or beyond the competence of the person making 
them.  King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran contends that she suffers from tinnitus as a 
result of her active service.  However, the medical evidence 
does not show that she has a diagnosis of tinnitus.

The veteran's reports of medical history and examination at 
entrance into active service show no complaints or findings 
of hearing disability, including tinnitus.  Service medical 
records reflect complaints of and treatment for ringing in 
her ears in June 1981.  Further consultation was requested 
and the veteran was given a diagnosis of hearing loss in her 
right ear.  However, tinnitus was not diagnosed.  There is 
nothing further in the service medical records, and her 
reports of medical history and examination at discharge are 
not in the claims file now before the Board.

Nonetheless, the Board notes that the veteran underwent a VA 
examination for hearing loss in August 1987.  While the 
veteran did complain of ringing in her right ear, the 
examiner did not diagnose tinnitus.  Rather, the report shows 
a diagnosis of moderate high frequency sensorineural type 
hearing loss in the right ear.  

In September 1998, the veteran underwent further VA 
audiological examination.  The report shows the veteran 
reported tinnitus present since the inservice, 1985, auditory 
trauma that caused her right ear hearing loss-for which she 
is service connected.  Notwithstanding, the examiner did not 
diagnose tinnitus.

The record does not contain any other medical evidence that 
shows either that the veteran has a diagnosis of tinnitus or 
that there is a nexus between such a diagnosed disability and 
any inservice disease or injury.

The veteran has presented her own statements averring that 
she has tinnitus that is etiologically linked to her active 
service.  However, the record does not show that she is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature and extent of 
her claimed tinnitus or its etiologic relationship to 
service.  Consequently, her statements are credible 
concerning her subjective complaints and her history; but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the veteran has presented no evidence, other than her own 
allegations, to show that she has tinnitus that is related to 
her active service, her claim for service connection for 
tinnitus is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991); Caluza, supra.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  Nevertheless, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise the claimant of 
evidence needed to complete his application.  These 
obligations depend on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation in its statement of the case, 
which informed the veteran of the reasons her claims had been 
denied.  The Board also notes that, unlike Robinette, the 
veteran in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make her claim well-grounded.  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).


ORDER

Entitlement to a compensable evaluation for right ear hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

As indicated above, the veteran also seeks entitlement to 
service-connection for schizophrenia.  After review of the 
record, the Board finds that further development is required 
prior to the completion of appellate action.

The veteran stated that she had been treated for her 
schizophrenia from June 1985 to the present at VA Medical 
Center (MC) Tuskegee, Alabama-both as an outpatient and on 
an inpatient basis.  In addition, VA hospital records dated 
in February 1987 from Tuskeegee are of record and 
specifically note that the veteran had had previous 
admissions to the facility, the last being in 1985, and that 
she had last been discharged in or around January 1986.

Psychoses that are diagnosed and manifested to a compensable 
degree within a year after discharge from active service are 
entitled to presumptive service connection under 38 C.F.R. 
§ 3.307 and 3.309 (1999).  These records must be obtained.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, knowledge of items generated by 
VA).  See also 38 U.S.C.A. § 5103 (West 1991).

Furthermore, the veteran's service medical records may be 
incomplete.  Her reports of medical history and examination 
at discharge from active service are not of record.  Two 
separate notations dated January 18, 1985 indicate that (1) a 
temporary file was established and (2) a physical examination 
was performed at the physical examination section, Fort Polk, 
Louisiana.  The National Personnel Records Center reported in 
April 1987 that all available records had been forwarded to 
VA.

This case is REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain any 
additional service medical records, 
including any mental hygiene records and 
any report of examination conducted at 
Fort Polk in January 1985 under the 
veteran's names and/or identification 
numbers.  The RO is requested to search 
under all names the veteran may have 
used.

2.  The RO should attempt to obtain 
pertinent information from the veteran's 
service personnel records, including any 
proceedings of any disciplinary actions.

3.  If the service personnel records, 
mental hygiene records, or additional 
service medical records are unavailable, 
the RO should use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the veteran may provide.  If 
necessary, the RO should request that the 
veteran augment the information she has 
already provided. 

4.  If the service personnel records, 
mental hygiene records, or additional 
service medical records are unavailable 
the RO should consider special follow-up 
by its military records specialist and/or 
referral of the case to the Adjudication 
Officer or designee for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III, 
chapter 4, paras. 4.28 and 4.29.

5.  The RO should also request that VAMC 
Tuskegee, Alabama provide legible copies 
of all medical records and mental hygiene 
records of treatment accorded the veteran 
for any psychiatric disability from 1985 
to the present.  The RO should ensure 
that it has all obtainable VA treatment 
records of which it has knowledge.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for schizophrenia.  If the 
decision remains in any way adverse to 
the veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The purpose of this remand 
is to ensure compliance with due process requirements.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until he is so 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


